Sandler, J. (dissenting).
On February 19, 1983, at approximately 12:30 a.m., Detective Taranto, accompanied by approximately six other officers from the New York City and Teaneck, New Jersey, Police Departments, proceeded to an apartment building at 1368 Webster Avenue, Bronx, to arrest one Timothy Frazier under a New Jersey fugitive warrant for burglary. Detective Taranto had received information that Frazier lived *34in apartment 12F. He and the other officers were dressed in plain clothes.
The officers took the elevator to the 12th floor. As the elevator opened on the 12th floor, Detective Taranto saw the appellant some 3 to 5 feet away. Detective Taranto testified: “As I saw him, he looked at me and took a half a step back and put his hand to his right side pocket. Seeing that I jumped out of the elevator and grabbed his hand. As I grabbed his hand I felt a gun in his pocket; turned him around, took the gun out of his pocket and placed him under arrest.” Thereafter, Detective Taranto recovered from appellant’s jacket pocket a brown pouch containing two live rounds.
Further on in the hearing the Assistant District Attorney asked the detective to demonstrate to the hearing court the movements of the defendant. The record discloses the following:
“A. When the elevator door opened the male in front of me went this way. As he backed up, took a half a step back and put his hand on his right side.
“mr. stavis: For the record I will say that the officer is backing up and putting his hand towards his right pocket.
“Q. What were your thoughts when you reached for defendant’s arm? A. I thought maybe he had something, a gun or knife or something. He reached his arm as if he had something in his pocket. Not knowing what it was, I just grabbed his hand.
“Q. And when you grabbed his hand did you feel anything? A. Yes, I did.
“Q. What was that? A. I felt an outline of a gun.”
The majority of this court has concluded that the above events did not give rise to a reasonable suspicion that defendant was armed sufficient to justify the detective’s action. I do not agree.
Let me acknowledge that in the usual situation there is nothing suspicious in a person at an elevator door stepping back to permit the occupants of an elevator to exit, or in someone placing his hand by his side in the area of his pocket. It seems to me equally indisputable that a person may move his hand toward his pocket under such circumstances and in such a manner as to convey to an experienced police officer a substantial possibility that the person is armed and is reaching for a weapon. Whatever else may be in doubt here, it cannot be seriously questioned that this officer acted in a good-faith belief that the defendant’s actions disclosed such a possibility.
The real problem in this case arises from the circumstance that the characteristics which distinguish the innocuous behav*35ior described in the court’s opinion from the threatening behavior as interpreted by the detective are not easy for the average witness to describe. These characteristics include such matters as the expression on a person’s face, the sense of anxiety and tension that he manifests, and the speed, direction and inherent character of the arm’s motion in the direction of the pocket. Phenomena of this kind are not easy for a witness to describe even where the interrogating District Attorney is sensitive to the problem presented for an appellate court in determining the reality of what occurred from the record without the benefit of the demonstration that was here given to the hearing court. Notwithstanding the absence of some significant details in the testimony of the officer, I think the record discloses three circumstances which, taken together and sensibly evaluated, amply justify the hearing court’s determination.
First, as already observed, it is obvious that this officer acted in the good-faith belief that there was a real possibility that the defendant was armed and was reaching for a weapon. This is not the more frequently encountered situation in which officers act in part on previously received information, or on the basis of observations made from a vantage point of safety which provide an opportunity for reflection before police action. What occurred here was plainly a spontaneous reaction by a veteran police officer to what he perceived as a potentially dangerous motion by the defendant. The validity of this kind of response by an officer with many years of experience with street encounters does not seem to me something that should be lightly disregarded.
Second, the hearing court had the benefit of observing a demonstration by the officer of the actual movement by the defendant that led to his action. The accompanying description of the demonstration by the Assistant District Attorney was regrettably unilluminating, but it can hardly be doubted that the hearing court had a better understanding of what the officer was trying to communicate than is available to us from the printed record. No doubt the weight to be attached to that circumstance is something as to which reasonable people may disagree. I think it is entitled to some consideration.
Finally, the officer testified explicitly: “He reached his arm as if he had something in his pocket.” Although conclusory in form, given the inherent difficulty in describing the kind of behavior involved, this testimony seems to me an adequate basis for the conclusion that the defendant was in fact reaching for something in his pocket. Given the reality that the defendant almost *36certainly appreciated that the 7 or 8 persons in the elevator were police officers, his sudden movement to his pocket seems to me clearly sufficient to have given rise to a reasonable suspicion on the part of Detective Taranto that the defendant was armed and reaching for his weapon.
A difficulty in cases presenting the kind of issue raised here is that the results frequently turn on individual factors in such a way that it is often impossible to say that any particular precedent is clearly controlling. I agree with the majority opinion that the factual pattern here differs from that presented in People v Benjamin (51 NY2d 267) relied upon by the hearing court. Nonetheless, the essence of the issue developed by the factual circumstances in Benjamin seems to me basically the same as that presented here. I also agree that the issue presented here is very close to that addressed by this court in People v Fripp (85 AD2d 547, affd 58 NY2d 907) in which a closely divided court reversed and granted the motion to suppress. But I would observe as to Fripp that the Court of Appeals affirmance was limited to the narrow ground that the findings involved mixed questions of law and fact which were beyond the power of that court to set aside because supported by substantial evidence, and I would also invite attention to Judge Fuchsberg’s notable dissenting opinion in that case.
Several other aspects of the court’s opinion merit comment. I find no basis whatever in the record for the notion that Detective Taranto acted on the basis of the view that he had a right to undertake a “prophylactic search or frisk of every person” encountered by the police on their way to execute the arrest warrant. Nor was any suggestion of such a claim advanced in the District Attorney’s appellate argument.
As to the comment in the majority opinion that there is no evidence that defendant knew any persons on the elevator were police officers, I agree that in one sense this statement is accurate. There is no direct evidence of such knowledge. When the circumstances are viewed from the perspective of human experience, I suggest there is a very substantial basis for the conclusion expressed in this opinion. Is it really likely that when the defendant observed some 7 or 8 men, at 12:30 a.m., emerging from an elevator onto the 12th floor of a building in a high crime area, that he did not immediately sense from their appearance and manner that these were police officers? And if defendant reached for his weapon because he perceived the officers as civilians who might have posed a threat to him, would that have made the situation any less dangerous to those officers’ safety?
*37As to the further comment that it would have been incredible for him to have moved for his gun if he believed them to be police officers, I would suggest that an instinctive movement by an unlawfully armed man for his gun upon the sudden appearance of police officers, however imprudent this action might appear after a period of reflection, is not at all difficult to believe.
I also find unpersuasive the suggestion in the majority opinion that the presence in the elevator of 7 or 8 officers somehow excluded any realistic possibility of danger to them if the defendant were armed and if he were reaching for his weapon. If the defendant had in fact produced a gun from his pocket, each of the officers in that elevator would have been in immediate danger. Even if one or more of the officers in the elevator had reached for their guns in response to the defendant’s motion, and the result had been an armed confrontation between the officers and the defendant, I do not see that as a situation that may reasonably be viewed with a sense of equanimity.
It should be made clear that the issue that divides the court is not one of law, the applicable legal principles here being simple and free from doubt, but rather arises from a fundamental disagreement as to the nature of the factual situation disclosed by the evidence. Let me restate clearly my understanding of what occurred.
Detective Taranto and his brother officers were assigned to a mission involving some element of danger, the degree of which could not be determined in advance. All might go well and without incident, as I assume usually occurs when fugitive warrants are executed. On the other hand, notwithstanding the fact that the charge underlying the warrant was one of burglary, the possibility could not be excluded that the officers would be confronted by a desperate man, determined to use every possible means to resist his apprehension. Cautioh was clearly required, undoubtedly the reason that so many officers were assigned.
When the elevator door opened on the 12th floor, after midnight, disclosing the defendant, and he suddenly moved his arm toward his pocket, reaching “as if he had something in his pocket”, it seems to me inevitable that Detective Taranto reacted on the basis of the possibility that the defendant was armed and was going for his weapon. I do not believe that any other experienced police officer would have reacted differently. Given the time, place and circumstances, it was manifestly reasonable for the detective to resolve any substantial doubt in favor of protecting himself and his brother officers.
I remain unable to understand the basis on which a majority of this court has concluded that there was not a reasonable basis *38for the sense of fear that Detective Taranto clearly experienced. That judgment appears to rest primarily upon a factual determination that the defendant’s arm movement was of a normal nonthreatening character, a view contradicted explicitly by the detective’s testimony that “he reached his arm as if he had something in his pocket”, and contradicted implicitly by the spontaneous nature of the officer’s reaction to what he, and not we, observed.
The court’s opinion clearly reflects a sensitive, appropriate concern for the indignity, indeed outrage, experienced by law-abiding individuals who are subjected to an offensive touching of their persons. I fully share this concern. But, with the utmost respect for the court majority, neither the decision in this case, nor a thousand like it, will reduce by one the occasions on which officers frisk individuals when the frisk is evoked by a sense of fear for the personal safety of the officers produced by an apparently threatening movement in a potentially dangerous situation.
Accordingly, the judgment of the Supreme Court, Bronx County (Harold Silverman, J.), rendered November 10, 1983, which convicted the defendant of criminal possession of a weapon in the third degree and sentenced him to an indeterminate term of 2 to 4 years in prison, should be affirmed.
Murphy, P. J., and Carro, J., concur with Fein, J.; Sandler and Ross, JJ., dissent in an opinion by Sandler, J.
Judgment, Supreme Court, Bronx County, rendered on November 10, 1983, reversed, on the law and the facts, the motion to suppress granted, and the indictment dismissed. The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of this order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.